Citation Nr: 1753221	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  09-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, and if so, whether the reopened claim should be granted secondary to diabetes mellitus.  

2.  Entitlement to service connection for sleep apnea secondary to diabetes mellitus. 


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel





INTRODUCTION

The Veteran served on active duty October 1966 to August 1968, including in the Republic of Vietnam, and passed away in November 2012.  The Appellant is his widow who filed a Dependency and Indemnity Compensation (DIC) claim in January 2013.     

This matter comes before the Board of Veterans' Appeals on appeal of ratings decisions the Department of Veterans' Affairs (VA) Reginal Office (RO) in Portland, Oregon issued in February 2007 and October 2007.  

The Board notes the Veteran did not allege entitlement to a total disability rating based on individual unemployability (TDIU), and the evidence of record does not otherwise raise it. Therefore, there is no implicit claim for entitlement to a TDIU in this case. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veterans of Foreign Wars of the United States represented the Veteran in
prior proceedings, but the Appellant has not elected to continue the representation.  

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied entitlement to service connection for hypertension.  The Veteran did not appeal that determination.  

2.  In a February 2007 rating decision, the RO denied entitlement to service connection for hypertension because new and material evidence had not been received sufficient to reopen that previously denied claim.

3.  Presuming its credibility, the evidence associated with the record since February 2007 relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for hypertension.  

4.  Hypertension did not onset during service; nor within the first post-service year; nor is it otherwise related to any disease or injury the Veteran incurred in service, including service-connected diabetes mellitus.

5.  Sleep apnea did not onset during service; nor within the first post-service year; nor is it otherwise related to any disease or injury the Veteran incurred in service, including service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2017).

2.  The February 2007 rating decision denying service connection for hyptension on a new and material basis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2017).

3.  New and material evidence has been received sufficient to reopen the claim of service connection for hypertension.  38 U.S.C § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection has not been met for hypertension. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection has not been met for sleep apnea. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Neither the Appellant nor the Veteran in this case have referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Survivorship

Claims for VA benefits do not survive a claimant's death. However, a qualified survivor (including a spouse) may carry on the deceased veteran's claim for benefits by submitting an application for accrued benefits within one year after the veteran's death. 38 U.S.C. § 5121(a), (c); 38 C.F.R. § 3.1000 . Accrued benefits are "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death." Id.  An accrued-benefits claim incorporates any prior final adjudication on claims brought by a Veteran, because it derives from the Veteran's claims. 

To prevail on his or her accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C. 
§ 5121; 38 C.F.R. § 3.1000 ); (2) the Veteran had a claim pending at the time of his or her death (see 38 U.S.C. §§ 5101 (a), 5121(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)); (3) the Veteran would have prevailed on his or her claim if he or she had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the Veteran's death (see 38 U.S.C. § 5121(c); 38 C.F.R. § 3.1000(c)). The U.S. Court of Appeals for the Federal Circuit held in Jones that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Jones, 136 F.3d at 1300. 

An accrued benefits claim is, under the law, derivative of, and separate from, the Veteran's claims. See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996). Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the Veteran would have been bound had he survived to have his claims finally decided. 

In this case, the evidence establishes that the Veteran's surviving spouse, the Appellant, has standing to file a claim for accrued benefits. See 38 U.S.C. §5121(a)(2); 38 C.F.R. § 3.1000(a)(1). The Veteran had pending claims before VA at the time of his death, to include service connection for hypertension and sleep apnea, as secondary to his service-connected diabetes mellitus.

III. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

As to hypertension, in May 2005 the Veteran filed his initial claim, as secondary to service-connected diabetes.  The RO denied it in November 2005.  The RO's decision became final because the Veteran did not file a timely Notice of Disagreement (NOD).  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran then filed to reopen his hypertension claim in December 2006. The RO again denied the claim in February 2007, for lack of new and material evidence.  Finally, the Veteran's representative filed a timely NOD in March 2007.    

As to sleep apnea, in April 2007, the Veteran's representative filed an initial claim, as secondary to diabetes mellitus.  In October 2007, the RO denied it service connection.  Shortly thereafter, the Veteran's representative filed a timely NOD in January 2008.      

In March 2009, the RO issued a Statement of the Case (SOC) to respond to both timely NODs.  In April 2009, the Veteran's representative then filed VA Form 9 to appeal both claims to the Board.  The SOC recounts a September 2008 informal conference at which the Veteran, his representative and a Decision Review Officer (DRO) stipulated to a December 2008 VA examination.  As the SOC describes, the RO then found sufficient evidence to reopen the hypertension claim, though the RO identified no new and material evidence specifically.  Later, an October 2009 VA examiner opined "(h)e does have hypertension, which was not aggravated by his diabetes with normal urine," upon which the RO issued a Supplemental Statement of the Case (SSOC).  The RO then postal mailed the SSOC to the Appellant in February 2015, and again in July 2015, to her last recorded postal addresses.            

Before the December 2008 VA examination, the evidence of record consisted of the Veteran's service treatment and personnel records, private treatment records from several facilities, and lay statements from the Veteran and spouse. However, it failed to convey that the Veteran had hypoglycemic episodes once a month which the December 2008 VA examiner articulated.  The evidence the Veteran provided through the December 2008 examination is new because it was not previously submitted to agency decision makers.  Also, presuming it credible for the sake of reopening, it is material because it addresses the previously unestablished facts of the service-connected disability argued as the basis for the appealed claim. Therefore, reopening the claim for service connection for hypertension is warranted.  The Board may now proceed to adjudicate both claims on appeal.   
IV. Service Connection

The law entitles Veterans to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. § 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. 
§ 3.303(a).  Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). VA may also grant service connection for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the Veteran incurred the disease or injury in service. 38 C.F.R. 
§ 3.303(d). 

VA may grant service connection for a current disability by presuming certain chronic diseases manifesting themselves to a certain degree, within a certain time after service, must have onset in service. 38 U.S.C. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a), (e). Generally, the disease must have manifested to a degree of 10 percent or greater no more than one year after service. 38 C.F.R. 
§ 3.307(a)(3).

If nothing manifests itself within one year of service, the Veteran may yet connect a recognized chronic disease to service through showing continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). Manifesting in service means combining manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA must consider all pertinent medical and lay evidence to evaluate a claim for disability benefits, including combat Veteran statements. 38 U.S.C.A. §§ 1154. Lay evidence can be competent and sufficient to diagnose a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later medical professional's diagnosis. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board may not judge lay evidence incredible merely because contemporaneous medical evidence does not accompany it. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the Board may consider and weigh lack of contemporaneous medical evidence against a Veteran's lay statements. Id.  Further, the Board may draw a negative inference from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

a. Hypertension

First, the Veteran showed by evidence of record that he long suffered hypertension to meet the first element of service connection.  His December 2008 VA examiner noted "hypertension predates diagnosis of diabetes."  Also, Dr. Pitts of Hillsboro, Oregon, noted in September 2006 and December 2006 that the Veteran had "high blood pressure" and a "long history of diabetes, high blood pressure and other medical problems."  Further, October 2009 and April 2010 VA examiners mentioned the Veteran's diagnosis of hypertension.  And a September 2010 VA examiner noted "(t)he veteran with hypertension since 1994..."  Thus, the first element is met.    

Second, the Veteran showed he was injured in service because he was exposed to a herbicide agent that presumptively caused or aggravated his service-connected diabetes mellitus.  Thus, the second element is met.   

Third, the question remains whether a nexus links the Veteran's hypertension to his service.  Under the theory of service connection, the Veteran's service treatment records (STR) do not show hypertension manifested during or in the usual regulatory presumptive periods after service.  Mover, his STRs, including his separation examination in August 1968, do not show a blood pressure injury or event in service, even as they note other conditions, such as pilonidal cyst.  Lastly, his STRs do not show continuous symptoms during service before the first-noted onset of hypertension in about 1988.  Consequently, the theory of continuity of symptomatology cannot substantiate his claim of hypertension due to lack of evidence over at least twenty years since service and noted onset. 38 C.F.R. § 3.303(b).   

Still, the Veteran through his representative alleged the theory of secondary service connection, of disabilities that are proximately due to, or aggravated by, service-connected disease or injury, to argue that his service-connected diabetes mellitus indirectly caused or aggravated his hypertension. 38 C.F.R. §3.310.  To substantiate the claim, the record must show competent and credible evidence, usually in the form of a medical opinion, to connect the Veteran's hypertension to his diabetes mellitus.

Unfortunately, the December 2008 VA examiner found that the Veteran's hypertension predated his diabetes melittus, and thus could not logically have caused or aggravated it, directly or indirectly.  Also, a September 2005 VA examiner noted as follows:  "Hypertension diagnosed on or before 1995.  This is not at least as likely second to the veteran's diabetes mellitus since it preceeded the diagnosis by greater than 5 years."  Finally, in May 2012 the RO requested more examinations because a November 2009 record showed the Veteran's kidneys leaking microalbumin;  however, the Veteran passed away only months later.     

Conversely, the Veteran told the December 2008 VA examiner that his hypertension began in the 1960s, though his records show it beginning no earlier than the mid-1990s, or according to one examiner, 1988 at the earliest.  The Veteran said the same to his April 2010 VA examiner, who noted it onset in 1968, but did not explain how or why other than the Veteran started taking medication to control it in 1988.  The Veteran had also said somebody told him at his service exit interview in 1968 that he had hypertension, but his STRs reveal nothing of such a discussion.  These and other statements show the Veteran perceived or diagnosed his hypertension, but his records and examination do not display evidence, such as complaints or treatment, to show service connection.  38 C.F.R. §3.303.  While the Veteran was competent to testify to lay facts he has observed during or after service, such as the onset of his hypertension, he was not competent to opine a causal relationship between diabetes mellitus and hypertension; because determining that requires medical expertise. Jandreau, 492 F.3d at 1377.  Thus, his statements concerning a medical nexus were neither competent nor entitled to weight, under the direct or indirect theories of service connection.   

As a matter of fact-finding, the Board finds the September 2005 and December 2008 VA examiners competent to render medical opinions due to their education, experience and credentials; and credible due to their well-reasoned rationales as a medical professionals.  Thus, the Board lends great weight to their opinions relative to the lay evidence, and finds the totality of the evidence preponderates against finding a nexus under either the direct or secondary theories of service connection, between the Veteran's diabetes mellitus and hypertension, based on the competent and credible lay and medical evidence of record. Consequently, the Board finds the evidence does not warrant service connection for the Veteran's claimed hypertension because the third element of service connection is not met. 38 C.F.R. §§ 3.303, 3.310.
 
Finally, absent a medical opinion showing a nexus, VA may not presume herbicide agent exposure, and the treatments for those disabilities VA regulations presume arise from it, to include diabetes mellitus, cause or aggravate hypertension.  As noted previously, the Veteran was exposed to an herbicide agent; and he suffered from service-connected diabetes melittus from it.  Nevertheless, the Veteran's hypertension did not relate to the Veteran's exposure because high blood pressure is not a presumptive condition related to exposure to certain herbicide agents.  See, e.g., 38 C.F.R. § 3.309(e).   

b. Sleep Apnea

First, the Veteran showed he suffered sleep apnea because his multiple examiners noted it diagnosed and his use of a continuous positive air pressure (CPAP) machine to sleep.  In June 2004, the Veteran relayed to a private examiner Dr. Robert G. Byerly that St. Vincent Hospital diagnosed sleep apnea in its sleep lab in approximately 2001.  Later, the 2008 VA examiner found he was diagnosed with sleep apnea in 2002.  Also, a February 2012 VA examiner found the Veteran had sleep apnea and used a CPAP. Thus, the first element is met.  

Second, the Veteran served in the Republic of Vietnam and was exposed to an herbicide agent that presumptively caused his service-connected diabetes mellitus which the Veteran argued, in turn, caused or aggravated his sleep apnea.  Thus, the second element is met.    

Third, the Veteran contends a nexus shows he incurred sleep apnea, or it was aggravated, as secondary to his service-connected diabetes melittus.  The Board finds the Veteran was competent to describe his sleep symtoms during and after service, and his lay accounts credible. See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight given the evidence).  Morever, the Board finds the Appellant competent and credible to have described in detail, by letter dated September 2008, the Veteran's symtoms of disturbed sleep.  However, to show a nexus of sleep apnea to his service-connected diabetes mellitus, the Veteran was not competent to determine that, but instead needed medical expertise to assess it.  See Jandreau, supra.    

As to sleep apnea etiology, the December 2008 VA examiner stated she could no more than speculate a nexus to diabetes.  Later, an October 2009 VA examiner noted that the Veteran "has a known history of obstructive sleep apnea..." but said nothing of etiology.  Moreover, a December 2009 VA examiner at the Portland, OR VA sleep clinic noted the Veteran presented himself "for management of previously diagnosed OSA and insomnia."  She noted its onset of about "20+ yrs ago."  Moreover, an April 2010 VA examiner at the sleep clinic described how the Veteran struggled to use the CPAP, but said no more of etiology other than "(i)nsomnia started probably 20+ yrs ago."  And on reviewing the Veteran's records, a September 2010 VA examiner also noted the Veteran had obstructive sleep apnea (OSA), among several issues, but explained nothing more.  Finally, in May 2012 the RO requested more examinations to evaluate secondary theory contentions more precisely, but the Veteran passed away months later after having already suffered a service-connected stroke.       
 
The Board finds the medical examiners mentioned above competent to have evaluated the Veteran's sleep apnea symtoms, among others such as morbid obesity, and credible in writing their varying diagnoses and notes, including well-reasoned rationales.  However, among these, the Board finds the medical opinions show the evidence preponderates against the Veteran's lay statements as to etiology, and thus against granting service connection for sleep apnea.  Again, absent a medical opinion showing a nexus, VA may not presume herbicide agent exposure, and the treatments for those disabilities VA presume arise from it, such as diabetes mellitus, cause or aggravate sleep apnea.  The Veteran was exposed to an herbicide agent; and suffered from service-connected diabetes mellitus.  Nevertheless, sleep apnea is not a presumptive condition related to exposure to certain herbicide agents; and none of the examiners established a nexus between diabetes mellitus and sleep apnea.  See, e.g., 38 C.F.R. § 3.309(e).   

To conclude, the evidence of record does not show that the Veteran incurred or aggravated hypertension or sleep apnea as a result of his service, directly or indirectly.  The benefit of the doubt rule does not apply because the evidence preponderates against both claims. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 . The Board denies them for these reasons.

ORDER

New and material evidence to reopen the claim of entitlement to service connection for hypertension has been received, and the claim is reopened; to that extent only, the claim is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sleep apnea is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


